FILED
                              NOT FOR PUBLICATION                           JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YONI ELIERSER SANDOVAL-                          No. 08-72324
MENENDEZ, CESI PAOLA
SANDOVAL-MENENDEZ,                               Agency Nos. A098-652-288
                                                             A098-652-287
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Yoni Elierser Sandoval-Menendez and Cesi Paola Sandoval-Menendez,

natives and citizens of Guatemala, petition for review of the Board of Immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence findings of fact, Hoxha

v. Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir. 2003), and de novo claims of due

process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny

the petition for review.

      Substantial evidence supports the BIA’s conclusion that the three instances

when gang members robbed and threatened the petitioners do not rise to the level

of past persecution. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004);

Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2006). Further, the record does not compel

the conclusion that gang members robbed and threatened petitioners on account of

their Christian religion or their “anti-gang” political opinion. See Parussimova v.

Muksasey, 533 F.3d 1128, 1134-36 (9th Cir. 2008); Santos-Lemus v. Mukasey, 542
F.3d 738, 747 (9th Cir. 2008), (a “general aversion to gangs does not constitute a

political opinion for asylum purposes”). Finally, substantial evidence supports

BIA’s conclusion that petitioners failed to establish a well-founded fear of future

persecution based on a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992). Accordingly, their asylum claim fails.


                                          2                                    08-72324
      Because the petitioners have not met the standard for asylum, they

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s conclusion that petitioners

are not eligible for CAT relief because they failed to show that it is more likely

than not they would be tortured in Guatemala. See Singh v. Gonzales, 439 F.3d
1100, 1113 (9th Cir. 2006).

      We reject petitioners’ contention that the BIA failed to adequately explain its

decision.

      PETITION FOR REVIEW DENIED.




                                           3                                    08-72324